t c memo united_states tax_court pamela osowski petitioner v commissioner of internal revenue respondent docket no filed date burton w kanter for petitioner paul l darcy for respondent memorandum opinion laro judge this case was submitted to the court fully stipulated under rule respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and additions thereto of dollar_figure and dollar_figure under sec_6653 and sec_6659 respectively respondent also determined as to the entire deficiency that petitioner was liable for the time sensitive addition_to_tax under sec_6653 and the increased rate of interest under sec_6621 following concessions by the parties we must decide whether petitioner is liable for an addition_to_tax under sec_6659 equal to percent of the deficiency arising from a disallowed investment_tax_credit and loss that petitioner claimed from a partnership named grade partners grade and whether petitioner is liable for the increased rate of interest under sec_6621 on the deficiency we hold for respondent as to both issues section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure background the parties have filed with the court a stipulation of facts and accompanying exhibits we find the stipulated facts accordingly and we set forth the relevant facts in this background section we also set forth in this section facts which we find from the exhibits and from matters which petitioner admitted under rule petitioner resided in new york new york when she petitioned the court petitioner timely filed her federal_income_tax return she claimed thereon a dollar_figure loss from grade a dollar_figure investment_tax_credit from grade an income_tax_liability exclusive of the investment_tax_credit of dollar_figure and an income_tax_liability after applying dollar_figure of the investment_tax_credit to of zero respondent disallowed the dollar_figure loss and the dollar_figure investment_tax_credit applied to petitioner has a 7-percent limited_partnership_interest in the profits and losses of grade grade in turn has a percent limited_partnership_interest in the profits and losses of degree associates degree degree is a limited_partnership with general_partner namely joel mallin degree’s stated purpose was to lease and exploit energy management systems equipment which when installed would control the use of energy in a plastics manufacturing plant operated by milor corporation an investment in degree carried a very high degree of risk degree’s promoter distributed a private_placement memorandum ppm on degree to potential investors the ppm listed cash-flow and economic projections for to ppm projections which were predicated upon the assumption that the projected level of energy conservation would be achieved the cost of energy would increase percent per year between and and the energy management systems equipment would remain useful for that 30-year period the ppm projections predicted total pretax receipts by degree of dollar_figure between and the present_value of which equals dollar_figure when discounted pincite percent ’ the ppm projections predicted that the total up-front investment by degree in the energy management systems equipment would be dollar_figure in which means that the net present_value of degree's net receipts was a negative dollar_figure dollar_figure less dollar_figure degree claimed that it placed the energy management systems equipment in service during and that the equipment had a tax basis and fair_market_value of dollar_figure grade's claimed share of the basis in the equipment was dollar_figure percent times dollar_figure and petitioner’s claimed share of that basis was dollar_figure percent times dollar_figure the equipment had a true fair_market_value of no more than dollar_figure and degree's claimed fair_market_value and tax basis of the equipment exceeded the equipment's true fair_market_value by approximately big_number percent petitioner never read the ppm and she never discussed the ppm with mr mallin before participating in degree petitioner had no experience in the development operation or marketing of energy management systems she had no knowledge of the components and equipment constituting the energy management systems equipment and she had no knowledge of whether or not the energy management systems equipment was installed in milor corporation ' the yield on long-term u s treasury bonds was generally percent in burton kanter is a tax attorney and petitioner was his executive secretary from date to date mr kanter advised petitioner to participate in degree and she relied solely upon his advice in making her decision to do so mr kanter has no experience in the development operation marketing or appraisal of energy management systems petitioner's participation in degree was not motivated by a desire for economic profit she participated in degree solely for tax reasons discussion we review respondent’s determination that petitioner is subject_to sec_6621 and sec_6659 petitioner as the taxpayer bears the burden of disproving that determination see rule a 290_us_111 in order to meet her burden_of_proof petitioner must introduce sufficient evidence to make a prima facie case establishing that respondent committed the errors alleged in the petition and overcome the evidence submitted by or otherwise favorable to respondent see lyon v commissioner 1_bta_378 the fact that the case was submitted to the court fully stipulated under rule does not change or otherwise lessen petitioner’s burden see 95_tc_82 affd on other issues 943_f2d_22 8th cir sec_6659 provides for an addition_to_tax for underpayments attributable to valuation overstatements a valuation_overstatement exists if among other conditions the adjusted_basis of property claimed on the return equals or exceed sec_150 percent of the correct basis see sec_6659 c as to the year at issue the addition_to_tax equal sec_30 percent of an underpayment attributable to a valuation_overstatement of percent or more unless the underpayment in tax is less than dollar_figure in which case the addition_to_tax does not apply see sec_6659 d an addition_to_tax under sec_6659 may apply to an underpayment by an individual partner where the overvaluation is made on the partnership return see 94_tc_473 petitioner does not deny that respondent correctly determined that she had an understatement_of_tax attributable to a valuation_overstatement within the meaning of sec_6659 petitioner asserts that respondent should waive the resulting addition_to_tax pursuant to sec_6659 sec_6659 authorizes respondent to waive all or part of an addition_to_tax for valuation_overstatement if a taxpayer establishes that he or she had a reasonable basis for the adjusted bases or valuations claimed on a return and that the claim was made in good_faith respondent's refusal to waive a sec_6659 addition_to_tax is reviewable by this court for abuse_of_discretion see 99_tc_132 on the record before us we are unable to conclude that respondent abused his discretion first we are unable to find that petitioner ever asked respondent to exercise his discretion before he issued the notice_of_deficiency to her absent a timely request for a waiver which we do not find was present here we cannot hold that respondent abused his discretion in not waiving an addition_to_tax under sec_6659 see 110_tc_189 haught v commissioner tcmemo_1993_58 cf lapin v commissioner tcmemo_1990_343 affd without published opinion 956_f2d_1167 9th cir even if petitioner had made such a timely request we find nothing in the record to establish that she had the requisite reasonable basis for the overstated valuation to overcome respondent’s determination the mere fact that she relied on mr kanter a tax professional in choosing to participate in degree does not mean that she reasonably reported the overstated valuation on her income_tax return indeed the facts of this case including the facts that petitioner was aware of mr kanter’s qualifications from their longtime close business relationship that mr kanter was not professionally qualified to evaluate or appraise the energy management systems equipment that petitioner never read the ppm and that petitioner never made an attempt independently to evaluate or appraise the energy management systems equipment point to the conclusion that any reliance that petitioner placed on mr kanter as to the valuation was unreasonable see 205_f3d_54 2d cir affg sann v commissioner tcmemo_1997_259 933_f2d_143 2d cir affg tcmemo_1989_684 singer v commissioner tcmemo_1997_325 in light of the strict standard for abuse_of_discretion we conclude that respondent did not err by not exercising his discretion under sec_6659 to waive the addition_to_tax for valuation_overstatement nor do we conclude that respondent erred as to the increased rate of interest under sec_6621 sec_6621 provides that increased interest is due if a substantial_underpayment is attributable to a tax_motivated_transaction a substantial_underpayment is an underpayment of more than dollar_figure see sec_6621 a tax-motivated transaction includes any valuation_overstatement under sec_6659 see sec_6621 a because we have determined that petitioner had a valuation_overstatement under sec_6659 we hold that petitioner is liable under sec_6621 for an increased rate of interest on the underpayment attributable thereto see barlow v commissioner tcmemo_2000_339 once we decide that there is a tax-motivated transaction such as a valuation_overstatement the determination of additional interest is largely t mechanical we have considered all arguments in this case and those arguments not discussed herein are irrelevant or without merit accordingly decision will be entered under rule
